The opinion of the court was delivered by
Harvey, J.:
This is an action solely for the recovery of money and was brought in justice court, where plaintiff recovered a judgment, from which defendant appealed. In the district court plaintiff recovered judgment for $100 and costs. Defendant has appealed and complains of the service of process and of the rulings of the courts on his motions relating thereto. While we have examined *23these questions enough to know that they are without substantial merit, we have no jurisdiction of the appeal. (R. S. 60-3303; Richmond v. Brummie, 52 Kan. 247, 34 Pac. 783; McClelland v. Cragun, 54 Kan. 599, 601, 38 Pac. 776.) Here the amount of the judgment, exclusive of costs, “does not exceed one hundred dollars,” and the cause of action is not within the exceptions mentioned in the statute. The amount of the judgment in the district court is the amount in controversy here.
The appeal is therefore dismissed.